 CEMENT MASONS LOCAL 518Cement Masons Local Union 518 of the OperativePlasterers' and Cement Masons InternationalAssociation, AFL-CIO and Desco Coatings ofKansas Inc. and Resilient Floor & DecorativeCovering Workers Union, Local No. 1179.Case 17-CD-271September 25, 1981DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Desco Coatings of KansasInc., herein called the Employer, alleging thatCement Masons Local Union 518 of the OperativePlasterers' and Cement Masons International Asso-ciation, AFL-CIO, herein called Respondent orLocal 518, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to employees represented by itrather than to employees represented by ResilientFloor & Decorative Covering Workers Union,Local No. 1179, herein called Local 1179.Pursuant to notice a hearing was held beforeHearing Officer Pamela J. Rose on March 26, 1981.The Employer and Respondent appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Kansas corporation with its principalplace of business in Olathe, Kansas, is engaged inthe business of installing epoxy floor covering andprotective wall finishes. During the past year, theEmployer purchased goods and services from out-side the State of Kansas having a value in excess of$50,000. The parties also stipulated, and we find,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and258 NLRB No. 25it will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local518 and Local 1179 are labor organizations withinthe meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer has a subcontract with Darin andArmstrong to install certain flooring at the GeneralMotors Leeds Assembly Plant in Kansas City, Mis-souri. It uses eight employees to install the floorsand all are members of either Local 1179 or the In-ternational Brotherhood of Painters and AlliedTrades (hereinafter Painters), with which Local1179 is affiliated. Through its membership in theBuilders Association of Missouri (hereinafter theAssociation), the Employer is bound to the collec-tive-bargaining agreements between the Associ-ation and Locals 1179 and 518 respectively. In ad-dition, through its membership in Desco Interna-tional Association (hereinafter DIA), the Employeris bound to the collective-bargaining agreement be-tween the Painters and the DIA. None of thesecontracts expressly provides for submission of juris-dictional disputes to the Impartial JurisdictionalDisputes Board (hereinafter IJDB).The Employer was awarded the General Motorssubcontract in November 1980. In early December,Local 1179 Business Representative Rogers in-formed Local 518 Assistant Business Representa-tive Lubben that Local 1179 intended to performthe disputed work. On December 8, 1980, Lubbenreferred the matter to his International, whichthereafter submitted a claim to the IJDB. On Janu-ary 19, 1981, the Employer notified the IJDB thatit did not intend to be bound by any decision ren-dered by it. On January 23, 1981, the IJDB award-ed the disputed work to Local 518.The Employer began work on the subcontracton February 17, 1981, utilizing its employees.Shortly before this date Richard Crouch, the Em-ployer's president, told Lubben that the Employerdid not consider itself bound by the IJDB awardand was not going to honor it. On February 19,1981, Local 518 picketed the jobsite to protest theEmployer's assignment of the disputed work to em-ployees represented by Local 1179. Other crafts atthe jobsite honored the picket line, but the Em-ployer's employees crossed the line and workedthat day. The picketing ended that day.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Work in DisputeThe work in dispute involves the installation ofacid resistant and ceramic granular flooring at theGeneral Motors Leeds Assembly Plant in KansasCity, Missouri.C. The Contentions of the PartiesThe Employer contends that there is no mutuallyagreed-upon method for voluntary adjustment ofthe dispute and that the disputed work should beassigned to its employees represented by Local1179 based on employer and area practice, employ-er preference, relative skills, and economy and effi-ciency of operation. Local 1179 did not appear atthe hearing. However, its business manager testi-fied that he did not consider the IJDB decisionbinding on it.Respondent contends there is an agreed-uponmethod for voluntary adjustment of the disputebased upon its contract with the Association, theaffiliation of both Unions with the Building andConstruction Trades Department, AFL-CIO (here-inafter BCTD), and the IJDB award. In thisregard, Respondent contends that the jurisdictionaldispute clause in its contract with the Association'should be interpreted as binding the Employer tothe IJDB. Respondent further contends that Local1179, as a member of the BCTD, should be es-topped from ignoring its contractual obligation toabide by IJDB decisions. Alternatively, Respond-ent contends that the work should be assigned to itbased on area practice, relative skills, and the IJDBaward.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied (1) that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) that the parties have not agreedupon a method for the voluntary adjustment of thedispute.It is also clear that Respondent engaged in pick-eting at the jobsite and that such picketing was toprotest the Employer's assignment of the disputedwork to its employees represented by Local 1179or the Painters. Accordingly, we find that reason-I This clause states, in relevant part:.if a jurisdictional dispute should occur involving the Union andanother Union affiliated with the Building and Construction TradesDepartment, AFL-CIO. there shall be no stoppage of work becauseof such dispute. If the Unions involved and the Association areunable to settle the dispute within five (5) working days, the disput-ed work shall proceed as assigned by the Employer ad the problemshall be referred to the International Presidents of the Unions in-volved to seek a settlement by them or their assigned representatives.Their decision will he binding on all parties.able cause exists to believe that Respondent violat-ed Section 8(b)(4)(D) of the Act.Before the Board will defer to an agreed-uponmethod for settlement of a dispute, the agreementmust bind all the parties, including the Employer.2Although both Unions are bound to the IJDB byvirtue of their membership in the BCTD, it is un-disputed that the Employer has not expresslyagreed to be bound by the IJDB. Rather, althoughthe Association used to include IJDB clauses in itscollective-bargaining agreements, it has negotiatedthem out of all current agreements and has consist-ently maintained that it does not intend to bebound by the IJDB.It is clear that Local 1179 is not a party to, andhas not expressly agreed to be bound by, the juris-dictional dispute resolution clause of the Associ-ation-Local 518 contract. The fact that the Paintersparticipated in the IJDB proceedings-as it isbound to do-does not, without more, establishthat the Painters adopted the clause in the Associ-ation-Local 518 contract and agreed to be boundby it.3In these circumstances, we find that the Associ-ation never intended that the jurisdictional disputeclause of its contract with Local 518 envisionedfinal resolution by the IJDB. In fact, in light of theAssociation's stated intent not to be bound by theIJDB, and its policy of negotiating IJDB clausesout if its collective-bargaining agreements, it seemsclear that the clause in question envisions the Inter-national presidents of the respective Unions work-ing out a settlement outside the parameters of theIJDB. We also find that Local 1179 is not boundby the jurisdictional dispute clause of the Associ-ation Local 518 contract. Accordingly, we con-clude that there is no agreed-upon method for set-tlement of the dispute that is binding on all parties4and that this dispute is properly before the Boardfor determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work.L.R.B. v. Plasterers' Local Union .io. 79. Operative Plasterers' andCement Masons' Inrernational Association. AFL-CIO [Texas State Tile andTerrazzo Co.. et al.], 404 U.S. 116 (1971).' In any event, the evidence fails to establish that the case was submit-ted to the IJDB pursuant to the procedures outlined in the AssociationLocal 518 contract. A representative of the Association denies that Local518 ever contacted him to try to settle the dispute prior to submitting thecase to the IJDB. and there is no evidence that Local 1179 ever referredthe dispute to its International for resolution as outlined in the contract.4 We find no merit in Respondent's alternative argument that weshould collaterally estop Local 1179 from disregarding the IJDB award.To do so would be tantamount to deferring to such award, something wecannot do because the Employer has not agreed to be ound to theIJDB.278 CEMENT MASONS LOCAL. 518after giving due consideration to various relevantfactors.Both Unions have collective-bargaining agree-ments with the Employer which arguably coverthe work in dispute.5The award of the work toemployees represented by either Union will notresult in any loss of jobs to employees. Employeesrepresented by both Unions possess the necessaryskills to perform the disputed work. In addition, al-though the Employer contends that it would bemore economical and efficient to use its own em-ployees because they perform work on walls aswell as floors, the disputed work entails no wallwork. Finally, area industry practice is mixed; areaemployers have used employees represented byeither Union to perform work similar to the disput-ed work. We therefore find that the factors of col-lective-bargaining agreements, relative skills, econ-omy and efficiency of operation, and area practicedo not favor an award to employees represented byeither Union.Respondent introduced into evidence five deci-sions dating from 1972 of the IJDB and its prede-cessor, the National Joint Board for Settlement ofJurisdictional Disputes, covering work similar tothat in dispute which award the work to employeesrepresented by the Cement Masons rather than em-ployees represented by the Painters.6In addition,the IJDB awarded the disputed work in the instantcase to employees represented by the CementMasons.Although the factor of arbitration awards wouldthus seem to favor an award to employees repre-sented by the Cement Masons, we cannot agreewith Respondent's contention that conclusiveweight should be given to these awards. Thus,three of the five awards involved jobs performedoutside the work jurisdiction of the Association-Local 518 contract. As to the other two, one deci-sion split the work betwen the two Unions. We arethus left with one decision, rendered in 1972 by theNational Joint Board, plus the IJDB award here,which clearly award work within the geographicalarea of the contract to employees represented bythe Cement Masons. These awards, however, palein significance considering that, as more fully setforth below, the Employer, since 1962, has per-formed numerous jobs similar or identical to thetype involved here with apparently no objectionfrom Respondent to the Employer's assignment ofthe work to employees represented by Local 1179.' The Association-Local 518 contract covers work "which has histori-cally and traditionally been performed heretofore h members of theCement Masons.. "The Cement Masons have performed work similarto that in dispute in the geographical area covered by the contract6 One decision split the work, awarding grinding to Ihe CementMasons and application to the PaintersThus, despite Respondent's contention that it hashad a "longstanding dispute" with the Employerover the work in dispute, it seems clear that Re-spondent has for the most part acquiesced in theEmployer's assignment of the disputed work tomembers of Local 1179 or the Painters.In contrast to Respondent's evidence regardingarbitration awards, the Employer presented unre-futed evidence that, since 1962, it has applied ap-proximately 2 million square feet of floors similaror identical to the type involved in the instant dis-pute, including numerous jobs in the Kansas Cityarea. In fact, since 1972, the Employer has com-pleted at least 10 jobs for General Motors alone, in-volving work similar to that in dispute. Its uniformpractice has been to assign the disputed work to itsemployees represented by Local 1179 or the Paint-ers. As noted above, there is no evidence that Re-spondent ever expressed any opposition to the Em-ployer's assignment of work on these jobs. More-over, the Employer has assigned the disputed workhere to its employees and has expressed its prefer-ence that these employees perform the work. Wethus find that the factors of employer past practiceand employer preference favor an award of the dis-puted work to employees represented by Local1179 or the Painters.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that employees represented by Local1179 are entitled to perform the work in dispute.We reach this conclusion relying upon the fol-lowing factors: the Employer's present assignmentis consistent with its past practice and its prefer-ence; the assignment is not inconsistent with theEmployer's collective-bargaining agreements andarea practice; and the employees represented byLocal 1179 possess the requisite skills to performthe work in dispute.In making this determination, we are awardingthe work in question to employees who are repre-sented by Local 1179, but not to that Union or itsmembers. The present determination is limited tothe particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmake the following Determination of Dispute:1. Employees of Desco Coatings of Kansas Inc.,who are represented by Resilient Floor & Decora-279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive Covering Workers Union, Local No. 1179, areentitled to perform the work of installing acid resis-tant and ceramic granular flooring at the GeneralMotors Leeds Assembly Plant in Kansas City, Mis-souri.2. Cement Masons Local Union 518 of the Oper-ative Plasterers' and Cement Masons InternationalAssociation, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require Desco Coatings of Kansas Inc. toassign the disputed work to employees representedby that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Cement MasonsLocal Union 518 of the Operative Plasterers' andCement Masons International Association, AFL-CIO, shall notify the Regional Director for Region17, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work in a manner inconsistent withthe above determination.280